In an action, inter alia, to recover damages for civil rights violations pursuant to 42 USC § 1983, the plaintiff Sally Dinerman appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated April 27, 2007, which granted the motion of the defendants City of New York Administration for Children’s Services, David Copeland, Vikki Leverette, and John Does 1-5, being individual ACS employees, to dismiss the complaint insofar as asserted against them pursuant to, among other things, CPLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
The event giving rise to this lawsuit, the removal and placement of the plaintiffs’ children in foster care, occurred in November 1997. The instant action was commenced in May 2004. Accordingly, the causes of action to recover damages for civil rights violations under 42 USC § 1983 are time-barred (see Owens v Okure, 488 US 235, 251 [1989]).
*1089The appellant’s remaining contentions are without merit. Lifson, J.P., Covello, Angiolillo and Leventhal, JJ., concur.